Case 1:18-cr-00123-DMT Document 184 Filed 03/22/21 Page 1 of1

— a,

Case 1:18-cr-0L.23-DMT Document176 Filed 03/1u,-1 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

 

RECEIVED
UNITED STATES DISTRICT COURT = YN'TED STATES MARSHALS
DISTRICT OF NORTH DAKOTA MAR 18 2021

Uf: lo
DISTRICT OF NORTH DAKOTA

United States of America

v. )
James Russell Windy Boy Case No. 1:18-cr-123
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) James Russell Windy Boy

who is accused of an offense or violation based on the following document filed with the court:

 

 

1 Indictment O Superseding Indictment 01 Information  Superseding Information © Complaint

1 Probation Violation Petition a Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

Alleged violations of supervised release.

 

/s/ Carla Schultz

Issuing officer’s signature

Carla Schultz, Deputy Clerk

Printed name and title

Date: 03/18/2021

 

City and state: Bismarck, ND

 

 

Return

 

 

This warrant was received on (date) 3 helzoz | , and the person was arrested on (date) _ aha lage (

at (city and state) DEW mwnw yer ) em ic. Bs

Date: — ghaleori ut ee ob ge
ae Hhresting officer's signature

AMANDA CéEwWS ,busm

Printed name and title

 

 

 
